DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on April 18, 2022.
Status of claim within the present application:
Claims 6 – 8 and 17 – 20 are pending.
Claims 6 and 17 are amended.
Claims 1 – 5 and 9 – 16 are cancelled.

Claim Rejections - 35 USC § 103
Regarding claims 1 – 5, 9, and 12 – 16 that were rejected under 35 U.S.C. 103 as being unpatentable over US 20160098263 A1 to Spivak et al., (hereinafter, “Spivak”) in view of US 20130007889 A1 to McCloy in view of GB 2575670 A to Gordon et al., (hereinafter, “Gordon”), the rejections are withdrawn.
Regarding claim 10 that was rejected under 35 U.S.C. 103 as being unpatentable over US 20160098263 A1 to Spivak et al., (hereinafter, “Spivak”) in view of US 20130007889 A1 to McCloy in further view of US 20190207828 A1 to Bon, the rejections are withdrawn
Regarding claims 11 that was rejected under 35 U.S.C. 103 as being unpatentable over US 20160098263 A1 to Spivak et al., (hereinafter, “Spivak”) in view of US 20130007889 A1 to McCloy in view of US 9804855 B1 to Paningipalli et al., (hereinafter, “Paningipalli”), the rejections are withdrawn


Allowable Subject Matter
Claims 6 – 8 and 17 – 20 are allowed, but they are renumbered as claims 1 – 7. The following is an examiner’s statement of reasons for allowance: the following prior arts were yielded during examination of the claims filed on April 18, 2022 in response to office action mailed on January 19, 2022. They do not explicitly teach the applicant’s claimed invention, but they are in general realm of applicant’s field or endeavor:
Spivak et al. [US 20160098263 A1]: This is considered the closest prior art of the instant application that generally relates to the methodology and system for a deployment system provides the ability to deploy a multi-node distributed application, such as a cloud computing platform application that has a plurality of interconnected nodes performing specialized jobs. The deployment system may update a currently running cloud computing platform application according to a deployment manifest and a versioned release bundle that includes jobs and application packages. The deployment system determines changes to the currently running cloud computing platform application and distributes changes to each job to deployment agents executing on VMs. The deployment agents apply the updated jobs to their respective VMs (e.g., launching applications), thereby deploying an updated version of cloud computing platform application.
Spivak does disclose deployment director 320 may provision VMs (identified as stem cell VMs 324.sub.1 to 324.sub.M) to host functional components of cloud computing platform application 200, such as cloud controller 202, application execution agents 206, health manager 208, router, 204, service provisioner 210, etc. Stem cell VMs 324.sub.1 to 324.sub.M are VMs created based on a pre-defined VM template (referred to as "stem cell") that includes a base operating system, an agent 322, and supporting libraries, runtimes, and/or applications. Agents 322 coordinate with deployment director 320 to configure stem cell VMs 324.sub.1 to 324.sub.M to perform various roles of cloud computing platform application 200.

McCloy [US 20130007889 A1]: This generally discloses a methodology and system for a software installation package includes encrypted source code. An installer receives an encryption key for decrypting the encrypted source code. The installer further causes the establishment of a temporary virtual machine. The encrypted source code is decrypted, using the encryption key, on the temporary virtual machine. A compiler executing on the temporary virtual machine compiles the source code into an application. The application is transferred from the temporary virtual machine to an operating environment. The temporary virtual machine is then destroyed, thereby also destroying any decrypted copies of the source code.
McCloy does disclose where an end-user system receives a software installation package including encrypted source code. The software installation package may also include various combinations of encrypted support files, encrypted libraries, or encrypted compilers or other executable files. The software installation package may be received, for example, from a storage device or over a network. the compiler is included in the encrypted portion of an installation package. In alternative embodiments, the compiler is resident in firmware accessible by the temporary virtual machine. In such embodiments, a TPM or VTPM may be used to verify the authenticity and integrity of the compiler. the end-user system creates a temporary virtual machine. The temporary virtual machine is created such that the end-user does not have access to the temporary virtual machine. In some embodiments, the temporary virtual machine is a system only virtual machine that runs an operating system and operating system support programs, but does not run any extraneous applications. The temporary virtual machine may be a copy of an operating system for a virtual machine that hosts a current version of an application in the installation package. if the check at block 308 determines that the temporary virtual machine is trusted, then at block 310 the source code for the application, along with any other support files, library files or compilers used to build the application are decrypted by the temporary virtual machine into memory or storage accessible only by the temporary virtual machine.

Gordon et al. [GB 2575670 A]: This generally discloses a methodology and system for a processing device, comprising a mass storage interface for connecting to a host device; at least one processor; and computer program code executable by the at least one processor, wherein the computer program code, when executed by the at least one processor, causes the processing device: to receive at least one file from the host device via the mass storage interface; to receive a disconnection request via the mass storage interface; and in response to the disconnection request, to perform a processing task on each file. The processing device may be an encryption device, and the processing task may comprise performing an encryption or decryption operation on the at least one file.
Gordon does disclose an encryption device comprising: an interface for connecting to a host device; at least one processor; and computer program code executable by said at least one processor, wherein the computer program code, when executed by said at least one processor, causes the encryption device: to receive at least one file for processing from the host device via the interface; to receive a disconnection request; and optionally in response to the disconnection request: to perform an encryption or decryption operation on said at least one file. the encryption device receives a file from a host device via a mass storage interface and stores it in the file storage with file system level encryption, as is described below in more detail in relation to FIG. 11b. After a disconnection request is received (S1102), the encryption device disconnects (or is disconnected) from the host device (S1104). After disconnection, the file (or files) is identified by analysis of the data received from the host device (essentially, ‘mounting’ the file system), in step S1106. The file is loaded from file storage (S1108) and decrypted using the file system encryption key (SS1110). These two steps are typically combined in a single call to the internal file system. The file is decrypted portion by portion and/or sector by sector, if need be, using the file system level key (S1114) as it is read out of storage.

Bon [US 20190207828 A1]: This generally discloses a methodology and system for Aurora Service broker (2) for Cloud Foundry platform allowing the developer to provide, manage and scale their application in a cloud wherein the Aurora Service broker (2) comprise an hardware and software arrangement (20, 21, 22, 23) consisting of at least one processor and a memory provided with software, the processor being able to execute software stored in the memory to form an interface between the Cloud Foundry Open source Platform and Amazon Web Service (3) allowing the AWS Cloud Service available to applications through Cloud Foundry platform, wherein the interface between the Cloud Foundry Open source Platform and Amazon Web Service (3) comprises an hardware and software arrangement consisting of at least one processor and a memory provided with software, the processor being able to execute software stored in the memory to form at least a Rds Broker (20), a Rds Helper (21), Credentials information memorized (22), Service and Plans information memorized (23) in memory.
Bon does disclose Cloud Foundry platform system is powered by Core OSS Cloud foundry which is Open source Platform as a Service. More particularly, according to an embodiment illustrated by the FIG. 1, a Cloud Foundry platform can comprise at least: an hardware and software arrangement forming a Cloud Controller (1). an hardware and software arrangement forming a Service Broker (2) and allowing the execution of Aurora instances on an hardware and software arrangement forming Aurora Service included in the AWS RDS service to run AWS specific application and share them to the Cloud Controller, an hardware and software arrangement forming at least one Application environment (5) (App environment) for each Application (App A, App B, App C) forming instances on aurora service, shared by the cloud Controller in virtual services “VCAP_SERVICES”, an hardware and software arrangement forming a Interface for the user.

Paningipalli et al. [US 9804855 B1]: This generally discloses a methodology and system for efficiently restoring data to a different computing device. At least a backed up operating system (OS) and an initial file system, which is also referred to as a temporary file system, are restored on a memory connected to a target computing device. The OS and the initial file system are configured for a hardware configuration for a source computing device different from a hardware configuration for the target computing device. The input/output (I/O) modules used for accessing storage devices connected to data storage interfaces within the target computing device are identified and compared to I/O modules in the initial file system. The missing I/O modules in the initial file system for the target computing device are retrieved from the restored OS and inserted in the initial file system. Afterward, a boot up sequence is executed using the modified initial file system.
Paningipalli does disclose the Linux operating system supports a variety of file systems. Some examples includes the extended file systems ext2, ext3 and ext4. In addition, Linux supports XFS, JFS, ReiserFS, btrfs, UBIFS, JFFS2, and YAFFS, SquashFS, and so forth. The OS X operating system from Apple Inc. supports the Hierarchical File System (HFS). Other varieties of files systems supported by multiple operating systems are also possible and contemplated.
However, none of the prior arts of record independently or in-combination discloses all the limitation of the independent claims 6 and 17 as recited in the amended set of claims being examined.
Therefore, the independent claims are allowable over the prior arts of record. The dependent claims being definite, further limiting, and fully enabled by the specification are also allowed by virtue of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc Pham whose telephone number is (571)272-8893. The examiner can normally be reached Monday - Thursday 7:30 AM - 4:30 PM; Friday 8:00 AM - 12:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.P./Patent Examiner, Art Unit 2434                                                                                                                                                                                                        /KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434